DETAILED ACTION
Applicant’s 07/19/2022 response to the previous 01/19/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 07/19/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 01/27/2017 (20170127).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US2018/015769 filed on 01/29/2018 which claims priority to Provisional Application number 62/451,644 filed on 01/27/2017 (20170127).

Response to Amendments/Arguments
Applicant’s 07/19/2022 submission of corrected figure 5B has obviated the objection set forth in section 6 of said previous 01/19/2022 Office action.  Accordingly said objection has been withdrawn. 

Applicant’s 07/19/2022 remarks on page 8 of 11 indicate that the misspelling in claim 20 was corrected however a review of the 07/19/2022 claim 20 does not appear to indicate that it was actually amended to correct the misspelling.  Accordingly, the objection set forth in section 7 of said previous 01/19/2022 Office action is sustained and repeated herein. 

Applicant’s 07/19/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in sections 12 and 13 of said previous Office action have been fully considered and they are NOT persuasive.  Accordingly the rejections are sustained and expounded upon below to show where the newly added limitations are taught and/or rendered obvious.  For applicant’s convenience the following observations are made.

Applicant argues on page 9 inter alia that Jenkins does not teach applying a brake when the throttle is in the neutral position.  This is not persuasive because Jenkins teaches that there are only three positions of the throttle, Forward, Neutral and Reverse.  Since Jenkins expressly teaches setting the forward and reverse power levels, the only position left for the brakes is the throttle neutral position.  Further, Orton expressly discloses that the “drag brakes” are only applied when the throttle is in the neutral position and as such it would have been obvious to provide Jenkins with the same ability.  Per the following case law:
In re Shepard, 138 USPQ 148 (CCPA 1963)
In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here the reasonable inferences which one skilled in the art would logically draw therefrom is that the brakes of Jenkins are applied when the throttle is in neutral position because the only throttle position left for the brakes to be applied is when the throttle is in neutral 50/50 position.  
Jenkins Para [0026] explicitly teaches that there are three positions of the throttle, 1 is neutral or 50/50, 2 is forward throttle and 3 is reverse throttle.  Since the forward throttle position 2 is anything greater than 50/50 and reverse throttle position 3 is anything less than 50/50 then the only position left that could correspond to activate the brake would be when the throttle is in the neutral position 1 50/50.  Further, Para [0030] explicitly teaches the ability to adjust the profiles in any manner desired by the user “There are many alternative embodiments concerning the profiles, wherein profile 1, profile 2, and profile 3 can comprise many variations. In addition, there can also be different numbers of distinct profiles” which would obviously include the ability to adjust the braking value anywhere from 100% to 0%.  Finally as explained below the brake signal is actually a PWM signal suppled to the motor at the percentage decided by the user.  While 100% is expressly indicated by Jenkins, any value between 100 and 0 may be entered for the braking signal in each profile as presumed by Jenkins and expressly taught by Orton.

Applicant argues on page 10 inter alia that Jenkins does not teach that the braking profiles are pulse width modulated (PWM) braking signals.  This is not persuasive because Jenkins expressly teaches in Figures  3 and 4 that the power profiles are based on PWM signals and that as explained in para [0030] “ profile 1 may determine that the motor will be supplied with 100% power for maximum forward throttle, 100% for the brakes,”.  Since the motor is being controlled by PWM signals then the brakes are also a PWM signal suppled to the motor to brake the model.

Applicant argues on page 10 inter alia that the combination of Jenkins and Orton does not teach a memory storing the three braking profiles.  This is not persuasive because Jenkins expressly teaches at least 3 profiles and that each profile can be adjusted based on the users desires to be anything between 100% and 0% power.  Orton also teaches that the drag brake can be set base on user preference.  Accordingly it would have been obvious for Jenkins to be able to adjust the drag brake settings of the three profiles based on the user preferences for each race track they will be racing on.  

Claim Objections
Claim 20 is objected to because of the following informalities:  the limitation “activating” is misspelled as “activing”.  For examination purposes the Examiner has construed the limitation to connote activating.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070293125 A1 to Jenkins; Michael S. et al. (Jenkins) in view of US 6130513 A to Orton; Kevin R.

Regarding claim 1 Jenkins teaches in for example the Figure(s) reproduced immediately below and compared side by side with the instant applications claims on the right hand side and the figures of Jenkins on the left side below:

    PNG
    media_image1.png
    622
    522
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    741
    568
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    393
    521
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    475
    779
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    561
    531
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    674
    568
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    664
    496
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    737
    526
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    537
    713
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    558
    854
    media_image10.png
    Greyscale


and associated descriptive texts a braking system 100 for a model vehicle comprising: 
a transmitter 102 comprising a throttle input in Fig. 1 and paras:
“[0017] FIG. 1 is a block diagram 100 illustrating a system for controlling the magnitude of average power applied to a motor 116 in a remote controlled model vehicle. A user of a model vehicle may use a transmitter 102 to provide control input to the model vehicle. Accordingly, the user manipulates the transmitter 102 to control speed, and typically direction, of the model vehicle. The transmitter 102 comprises an antenna 104 for transmitting user input to a receiver 110. The receiver 110 also comprises an antenna 108 for receiving the user input from the transmitter 102. In some embodiments, the transmitter 102 transmits a radio frequency signal 106 to the receiver 110. The receiver 110 is coupled to a motor controller 112 and may be located on the model vehicle. The motor controller 112 receives the user input from the receiver 110 and applies a magnitude of average power to the motor 116 accordingly. A battery 114 may supply the motor controller 112 with power. Overall, the battery 114 supplies the motor controller 112 with power, and the motor controller 112 can manage the magnitude of average power supplied to the motor 116 in response to the user input from the receiver 110. 

[0018] In some embodiments the motor controller 112 may be an electronic speed control device. The electronic speed control device may enable a user to control electric power applied to the motor 116. For example, an inexperienced user may want to reduce the top speed of the model vehicle. By adjusting the electronic speed control device the user can reduce the amount of power supplied to the motor 116 at any throttle setting, which consequently reduces the speed of the model vehicle at any given throttle setting.”; (Emphasis added),

a motor control device 112 and 112A in Figures 1 and 2A above controlling a motor 116 in the model vehicle in response to the throttle input comprising: 
a user activated operation set selector 202 in Fig 2A above; 
a memory 208 storing at least two braking profiles wherein it is considered that each of the 3 profiles stored in the control logic 208 has an associated braking profile currently indicated as 100% as taught in para [0030] below as well as in para;
“[0019] FIG. 2A is a detailed block diagram illustrating a motor controller 112A comprising a user interface 206A, wherein the user interface 206A comprises a button 202 and an LED 204. As previously described, the motor controller 112A receives user input from the receiver (FIG. 1) and supplies the corresponding magnitude of average power to the motor 116. The battery 114 supplies power to the motor controller 112A. The motor controller 112A may comprise the user interface 206A, a control logic 208, and a power output 210. The user interface 206A enables the user to control the operation of the motor controller 112A. A switch or a button 202 may enable the user to enter a desired mode of operation. One or more light-emitting diodes ("LEDs") may indicate a selected mode of operation, thereby enabling the user to interact with the motor controller 112A to ensure that the user selects the desired mode of operation. Accordingly, the user may press and/or release the button 202 in response to the LED or LEDs 204 to select the desired mode of operation via the control logic 208. The control logic 208 manages the power output 210, wherein the power output 210 can supply a specific magnitude of average power to the motor 116. Therefore, the control logic 208 manages the magnitude of average power applied to the motor 116, in response to the desired mode of operation and the user control input from the receiver.”, 

wherein a first or second of the at least two braking profiles is selected via operation of the operation set selector in para:
“[0029] Profile selection mode is described with reference to FIG. 5B. After profile selection mode has been selected 514 the red LED blinks once 550. The user should still be holding down the "set" button in the profile selection mode. The system determines whether the user released the "set" button during a first predetermined time period during or after the red LED has blinked once 552. If the user released the "set" button during the first predetermined time period then the electronic speed control device selects profile 1 554. If the user did not release the "set" button during the first predetermined time period then the red LED blinks twice 556. The system determines whether the user released the "set" button during a second predetermined time period during or after the red LED has blinked twice 558. If the user released the "set" button during the second predetermined time period then the electronic speed control device selects profile 2 560. If the user did not release the "set" button during the second predetermined time period then the red LED blinks thrice 562. The system determines whether the user released the "set" button during a third predetermined time period during or after the red LED has blinked thrice 564. If the user released the "set" button during the third predetermined time period then the electronic speed control device selects profile 3 566. If the user did not release the "set" button during the third predetermined time period then the profile selection mode restarts and the red LED blinks once 550. In one embodiment of the present disclosure the first predetermined time period, the second predetermined time period, and the third predetermined time period are substantially equal. If a profile has been selected an LED may blink green to indicate a successful profile selection. Program selection mode is described in further detail with reference to FIG. 6. “;

wherein the first braking profile describes a first pulse width modulated braking signal as shown in Figures 3 and 4 and described in para [0023]:
“ The control logic 208 may drive these transistors 302, 304, 306, 308 to convert an input voltage from the battery 114 to a pulse width modulated ("PWM") signal that drives the motor 116. Accordingly, the PWM signal can provide power to the motor 116, and the control logic 208 can adjust the PWM signal by switching on and off the transistors 302, 304, 306, 308. If the control logic 208 is supplying a 100% magnitude of average power, then the appropriate transistors 302, 304, 306, 308 will be on for a given period of time for delivering forward polarity to the motor 116. If the control logic 208 is supplying a 50% magnitude of average power, then the appropriate transistors 302, 304, 306, 308 are on for the same amount of time that they are off, which indicates that the transistors 302, 304, 306, 308 are on for 50% of the duty cycle (or period). Accordingly, the variable duty cycle of the transistors determines the percentage magnitude of average power. As previously described, FIG. 3 only represents one embodiment of the present disclosure.”; 

Wherein it is understood that the brakes must be a PWM braking signal in order to be supplied to the motor as taught in para [0030] “profile 1 may determine that the motor will be supplied with 100% power for maximum forward throttle, 100% for the brakes,”
wherein the second braking profile describes a second pulse width modulated braking signal as shown in Figures 3 and 4 and described in para [0023] above wherein it is understood that the brakes are a PWM braking signal supplied to the motor as taught in para [0030] “Profile 2 may determine that the motor will be supplied with 100% power for maximum forward throttle, 100% for the brakes,” and 
wherein a braking force is applied by a motor of the model vehicle when the throttle input is in a neutral position according to the first or second pulse width modulated braking signal corresponding to the according to the first or second of the at least two braking profiles selected as explained in paras:
“[0026] To start the program the user may turn on the transmitter with the throttle at neutral. Default values of the transmitter are for 50/50 throttle position, by which neutral is considered to be halfway between full forward throttle and full reverse throttle. 

And [0030] There are many alternative embodiments concerning the profiles, wherein profile 1, profile 2, and profile 3 can comprise many variations. In addition, there can also be different numbers of distinct profiles. In one embodiment, profile 1 may determine that the motor will be supplied with 100% power for maximum forward throttle, 100% for the brakes, and 100% for maximum reverse throttle. Profile 2 may determine that the motor will be supplied with 100% power for maximum forward throttle, 100% for the brakes, and 0% for maximum reverse throttle. For profile 2 the model vehicle will not run in reverse because the electronic speed control device does not apply power to the motor for a user input of reverse throttle. This may be a desired profile when a user is racing the model vehicle and there is no reason for the model vehicle to go in reverse. Profile 3 may determine that the motor will be supplied with 50% power for maximum forward throttle, 100% for the brakes, and 50% for maximum reverse throttle. For profile 3 the electronic speed control device applies no more than 50% power to the motor for maximum forward throttle and no more than 50% power to the motor for maximum reverse throttle. This may be a desired profile for an inexperienced user who may not be able to properly control the vehicle at high speeds. In one embodiment, profile 1 may be the default profile. In further embodiments, profile 3 may determine that that the electronic speed control device applies a percentage of power to the motor less than 100% and greater than 0% for maximum forward throttle and maximum reverse throttle.”;

Per the following case law:
In re Shepard, 138 USPQ 148 (CCPA 1963)
In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here the reasonable inferences which one skilled in the art would logically draw therefrom is that the brakes are applied when the throttle is in neutral position because the only throttle position left for the brakes to be applied is when the throttle is in neutral 50/50 position.  
Para [0026] explicitly teaches that there are three positions of the throttle, 1 is neutral or 50/50, 2 is forward throttle and 3 is reverse throttle.  Since the forward throttle is anything greater than 50/50 and reverse is anything less than 50/50 then the only position left that could correspond to activate the brake would be when the throttle is in the neutral position.  Further, Para [0030] explicitly teaches the ability to adjust the profiles in any manner desired by the user “There are many alternative embodiments concerning the profiles, wherein profile 1, profile 2, and profile 3 can comprise many variations. In addition, there can also be different numbers of distinct profiles” which would obviously include the ability to adjust the braking value anywhere from 100% to 0%.  Finally as explained above the brake signal is a PWM signal suppled to the motor at the percentage decided by the user. 

While Jenkins teaches supplying the motor with PWM braking profiles when the throttle is in the neutral throttle position as explained above, Jenkins does not appear to use the exact words that the braking system is a “drag braking system” with drag braking profiles or that drag braking is applied when the throttle is in the neutral position. 

Orton teaches a speed controller 111 for a model vehicle that provides for programming in a “drag brake” value between a higher value and zero wherein a value of zero provides no drag braking when the throttle is in the neutral position in figure 4 reproduced immediately below:

    PNG
    media_image11.png
    541
    724
    media_image11.png
    Greyscale

and associated descriptive texts in for example, Col. 7, lines 6-22 reproduced below:
“(24) Each of the six LEDs 21-26 indicates a respective one of six modes (i.e., operating parameters). The first LED 21 indicates a B MIN mode (i.e., a BRAKE MINIMUM mode). The B MIN mode controls how strongly the brakes initially engage in response to trigger movement. Higher values make the brakes come on strong initially, and with a generally more aggressive response. This can speed up trigger response by eliminating unused trigger motion, but very light brake positions will be lost. A value of zero provides very light, fine braking action.

(26) The second LED 22 indicates a B DRG mode (i.e., a DRAG BRAKE mode). The B DRG mode sets the amount of braking occurring in the trigger neutral zone. This helps on some tracks by gently slowing down the R/C model when the user lets off the trigger from the throttle side. Higher values increase the amount of drag braking in the neutral zone. A value of zero provides no drag braking.“ (Emphasis added).



Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of providing a drag brake mode to an R/C model when the throttle is in the neutral position to “help on some tracks by gently slowing down the R/C model when the user lets off the trigger from the throttle side.” as taught by Orton. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the model vehicle of Jenkins would have the capability of changing the braking power of each profile to less than 100% in the same manner as changing the acceleration settings.  Further Jenkins would have the additional capability of programming a “Drag Brake value” to “help on some tracks” by slowing down as much as the user desires for each track when the user returns the throttle to the neutral position. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Orton to the prior art of Jenkins as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the drag braking system according to claim 1 wherein the operation set selector is a manually operated button 202 see Jenkins Fig. 2A above and para:
“[0019] FIG. 2A is a detailed block diagram illustrating a motor controller 112A comprising a user interface 206A, wherein the user interface 206A comprises a button 202 and an LED 204”.  

Regarding claim 3 and the limitation the drag braking system according to claim 1, further comprising: 
a third braking profile; and 
wherein the third braking profile is also selected via the operation of the operation set selector see the teachings of Jenkins para [0029] above wherein it is understood that the third profile would also have a drag brake profile as taught by Orton:
“The system determines whether the user released the "set" button during a third predetermined time period during or after the red LED has blinked thrice 564. If the user released the "set" button during the third predetermined time period then the electronic speed control device selects profile 3”.  

Regarding claims 4, 11 and 17 and the limitation the drag braking system wherein: 
the first braking profile applies 100% braking see the teachings of Jenkins para [0030]; 
the second braking profile applies a 0% braking see the teachings of Orton Col. 7, lines 15+; and 
the third braking profile applies a range of braking greater than 0% and less than 100% see the teachings of Orton Col. 7, lines 15+ wherein it is understood that a higher value comprises 100% braking and a value of zero provides no drag braking, i.e. 0%.  

Since both references teach the user can select the profiles and customize the levels of the setting of the various commands such as throttle, brake, drag braking, etc. it would have been obvious to provide Jenkins with the ability to program each profile with a separate drag brake value for each profile as such is no more “than the predictable use of prior-art elements according to their established functions.” Based on the users preferences for whatever track they are running on.

Regarding claims 5, 12, 13 and 16 and the limitation the drag braking system wherein the motor control device further comprises a feedback signal see Jenkins “an LED may blink green to indicate a successful profile selection” which connotes “a feedback signal” in para [0029]:
“ If a profile has been selected an LED may blink green to indicate a successful profile selection. Program selection mode is described in further detail with reference to FIG. 6.”.  

Regarding claim 6 and the limitation the drag braking system according to claim 1, wherein the motor control device 112 is an electronic speed control device located in the model vehicle and communicatively coupled to the transmitter 102 via a receiver 110 see Jenkins Fig. 2A and para [0017] above.  

Regarding claim 7 and the limitation the drag braking system according to claim 1, wherein the operation set selector further selects a program setup mode in which the throttle input initializes a neutral position see Jenkins Fig. 5A above and para:
“[0026] To start the program the user may turn on the transmitter with the throttle at neutral. Default values of the transmitter are for 50/50 throttle position, by which neutral is considered to be halfway between full forward throttle and full reverse throttle. The user may then connect a fully charged battery pack to the electronic speed control device. Program setup and profile setup can be started by pressing the "set" button 502. After pressing the "set" button, the system may determine how long the user held the "set" button down before releasing it. First, the system determines if the user held the "set" button down for a specific first time period, T1 504. For example, T1 504 could be greater than 1 sec. and less than 2 sec. If the user did hold down the button for this period of time, then the last memorized neutral setting from the throttle on the transmitter may be used 506. After the conclusion of this step the electronic speed control device may be used for normal operation. If there was no memorized neutral setting, then the electronic speed control device cannot be used 520.”.  

Regarding claims 9 and 18 and the limitation wherein the feedback signal comprises a light emitting diode see Jenkins “an LED may blink green to indicate a successful profile selection” which connotes “a feedback signal” in para [0029]:

“ If a profile has been selected an LED may blink green to indicate a successful profile selection. Program selection mode is described in further detail with reference to FIG. 6.”.  
  
Regarding claim 10 see the rejection of corresponding parts of claim 1 above incorporate herein wherein the combination of Jenkins and Orton teach a drag braking system for a model vehicle comprising: 
a transmitter 102 comprising a throttle input in Jenkins; 
a receiver 110 located in the model vehicle and communicatively couple to the transmitter to receive the throttle input in both Jenkins and Orton; 
a motor control device 112 in Jenkins coupled to the receiver 110 and comprising: 
a user activated operation set selector 202 in Jenkins; 
a memory 208 in Jenkins storing three braking profiles comprising three corresponding pulse width modulated (PWM) braking signals as explained above, the braking profiles are PWM because they are supplied to the motor when the throttle is returned to neutral; 
wherein a selected braking profile of the three braking profiles is selected via operation of the operation set selector; and 
wherein an amount of braking force is applied by a motor of the model vehicle controlled by the motor control device  according to the pulse width modulated braking signal corresponding to the selected braking profile when the receiver indicates that the throttle input is in a neutral position as taught in the combination of Jenkins and Orton.  

Regarding claim 14 and the limitation the drag braking system according to claim 12 wherein the feedback signal indicates a program setup mode 510 or a braking selection mode 541 see the teachings of the combination of Jenkins and Orton wherein it is understood that in order to set the drag brake amount a braking selection mode must be provided.  Jenkins teaches both a setup mode and an acceleration selection mode that one of ordinary skill in the art would find obvious to combine with the braking selection mode of Orton as the results of setting up each mode would provide the predictable results of setting up each value to the desired level for each operator and each type of race track.

Regarding claim 15 see the rejection of corresponding parts of claim 1 above incorporated herein wherein the combination of Jenkins and Orton teach a method for applying a drag braking force for a model vehicle, comprising: 
activating a user activated operation set selector provided in a motor control; in Jenkins Fig. 5A step 502; 
selecting a program setup mode 510 or a profile selection mode 514 via the operation set selector as taught by Jenkins;  
setting a neutral position 506 for a throttle input when the program setup mode is selected as taught by Jenkins; 
selecting a braking profile 514 when the profile selection mode is selected as taught by Jenkins; 
wherein the braking profile applies a braking force via a model vehicle motor according to a corresponding pulse width modulated braking signal as taught by Jenkins when the throttle input is in the neutral position as taught by Jenkins and the drag brake of Orton.  

Regarding claim 18 and the limitation the method according to claim 16 wherein the feedback signal is a light emitting diode.  

Regarding claim 19 and the limitation the method according to claim 15, wherein the user activated operation set selector is a push button switch see Jenkins para:
“[0009] FIG. 2A is a detailed block diagram illustrating a motor controller comprising a user interface, wherein the user interface comprises a button and an LED;”.  

Regarding claim 20 and the limitation the method according to claim 19 wherein activing(sic) further comprises holding the operation set selector for an amount of time see Jenkins Fig. 6 above and para:
“[0026] To start the program the user may turn on the transmitter with the throttle at neutral. Default values of the transmitter are for 50/50 throttle position, by which neutral is considered to be halfway between full forward throttle and full reverse throttle. The user may then connect a fully charged battery pack to the electronic speed control device. Program setup and profile setup can be started by pressing the "set" button 502. After pressing the "set" button, the system may determine how long the user held the "set" button down before releasing it. First, the system determines if the user held the "set" button down for a specific first time period, T1 504. For example, T1 504 could be greater than 1 sec. and less than 2 sec. If the user did hold down the button for this period of time, then the last memorized neutral setting from the throttle on the transmitter may be used 506. After the conclusion of this step the electronic speed control device may be used for normal operation. If there was no memorized neutral setting, then the electronic speed control device cannot be used 520.”.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070293125 A1 to Jenkins; Michael S. et al. (Jenkins) in view of US 6130513 A to Orton; Kevin R. as applied to the claims above and further in view of MPEP 2144.04 [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and US 20140235137 A1 to Allmendinger; Otto Karl et al. (Allmendinger). 

Regarding claim 8 the combination of Jenkins and Orton do not appear to expressly disclose wherein the motor control device is located on the transmitter.  

Per the MPEP section 2144.04 VI. C.    Rearrangement of Parts 
    PNG
    media_image12.png
    18
    19
    media_image12.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 


As is the case here, locating the motor control device on the transmitter would not modify the operation of the device and would be an obvious matter of design choice.  

Accordingly it would have been obvious to one of ordinary skill in the art to have modified the transmitter of Jenkins to include the motor control device for the express benefit of minimizing the number of components mounted on the model vehicle that might be damaged during use of the model vehicle.

Although it is considered that the teachings of the MPEP above render the claimed invention obvious, Allmendinger teaches it was known to provide brake bias controls 122 on the transmitter in for example, Figure 2A below:

    PNG
    media_image13.png
    276
    541
    media_image13.png
    Greyscale

And associated descriptive texts in for example, para:
“[0031] The brake bias may be selected using brake bias user interface 122. The brake bias may be classified as a vehicle operational parameter and brake bias user interface 122 may be a user interface also used for other vehicle operational parameters. Brake bias user interface 122 may be a user interface built into the transmit controller, such as a dial or knob. Alternately, brake bias user interface 122 may be an auxiliary user interface device described in published patent application Ser. No. 12/850,453.”

Accordingly it would have been obvious to provide the combination of Jenkins and Orton with the motor control on the transmitter for the express benefit and convenience of being able to change the control on the transmitter instead of having to open up the model vehicle to change control settings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching inter alia that it was known in the model art to be able to set and control the drag brake amount when the throttle is in a neutral position.  For example:
Drag Brakes and The Cyclone (RC car action 1997) to Novak Electronics Inc. teaches, inter alia that the Cyclone ESC has ESC profile software to adjust a Pulse Width Modulated drag brake signal of a model vehicle when the throttle is in the neutral position in for example the Paragraphs below:

    PNG
    media_image14.png
    142
    339
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    631
    360
    media_image15.png
    Greyscale


US 8287328 B2 to del Castillo; Patrick D. teaches, inter alia the ability to program a models ESC with different brake types in for example the claims below:
“1. An apparatus for controlling speed in a radio controlled vehicle including a battery and a motor, the apparatus comprising: an electronic speed controller for applying power from the battery to the motor of the radio controlled vehicle, wherein said electronic speed controller includes a microprocessor and a radio receiver port and the radio receiver port is configured to be removably coupled to a radio receiver for receiving control signals from a remote controller; and a programmer adapter configured to be removably coupled to the radio receiver port of the electronic speed controller for transferring program parameters to the microprocessor; wherein the microprocessor is configured to execute instructions for detecting when the programmer adapter is coupled to the radio receiver port.

7. The apparatus of claim 6, wherein said received program parameters comprise one or more of soft start, throttle type, brake type, motor settings, pulse frequency and rotation direction.”.

US 20150015376 A1 to JENKINS; Michael S. teaches, inter alia the ability to trim the throttle neutral position to adjust brake drag in for example the Paragraph below:
“[0146] Throttle Trim allows you to adjust the throttle's neutral position to prevent unwanted brake drag or throttle application when the transmitter trigger is at neutral.”.


US 20120330481 A1 to Feldkamp; Jonathon R. et al. teaches, inter alia the ability to determine a fraction of PWM drag braking signal that is applied when the throttle is in a neutral position in for example the Paragraph below:
[0045] Drag Brake Amount, which determines the fraction of braking that is applied when the throttle is in a neutral position;

[0046] Drag Brake Type, which specifies the type of drag braking to apply;

[0086] In embodiments of Mode B communication, supervisors 326 determine that bidirectional live-mode communication is enabled between device 310 and data link 320. In bidirectional live-mode a bidirectional data path (such as 1054 of FIG. 10) is normally held by encoder 363 in a logically high state, and control pulses are periodically encoded by encoder 363 by bringing the data path to a logically low state to encode a PWM signal between about 1 ms and 2 ms. Pulse frequency of the encoder 363 is controlled by processor 324 and is programmable by mobile computing device 290 so that it is adjustable between 25 Hz to 200 Hz. Mode B Transceiver 308 decodes pulse widths and applies the control value that is encoded in pulse width to the device 310, e.g. if the device is an ESC such as 230, the pulse is used to indicate throttle control input. After a PWM pulse is encoded by encoder 363, processor 324 returns the bidirectional data path (such as 1054 of FIG. 10) to a high impedance state, allowing a device 310 to encode data on the bidirectional line for a return channel of live-data from device 310.”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        
20220921